ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                              )
                                          )
The Boeing Company                        )          ASBCA No. 61958
                                          )
Under Contract No. F09603-01-D-0024 et al.)

APPEARANCES FOR THE APPELLANT:                       Steven M. Masiello, Esq.
                                                     Tess E. Gosda, Esq.
                                                     Joel L. Hamner, Esq.
                                                      Dentons US LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

        The parties have settled their dispute and have jointly requested that the Board
issue a decision in favor of appellant that incorporates the terms of agreement as set
forth in their August 2, 2019 settlement agreement.

       In accordance with Board Rule 19( d) and the request of the parties, it is the
Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties'
settlement agreement, which is herein incorporated into this opinion, that the appeal is
sustained. In the nature of a consent judgment, the Board makes a monetary award to
appellant in the amount of $680,599.00. This amount is inclusive of interest. No
further interest shall be paid.

      Dated: August 26, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
I concur                                          I concur




 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61958, Appeal of The
Boeing Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2